Citation Nr: 1010542	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  04-03 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include manic depression and bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler




INTRODUCTION

The Veteran served on active military duty from May 1984 to 
March 1987.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA) and a July 2007 Board remand.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

	Low Back

In a December 2003 lay statement, the Veteran reported that 
he injured his low back in an in-service fall in which he 
also fractured his finger.  At an October 2004 RO hearing, 
the Veteran stated that he injured his low back during 
service by carrying gallons of paint while on board a ship.  
At the February 2006 RO and May 2006 Board hearings, the 
Veteran asserted that he injured his low back in 1986 while 
stationed onboard the USS O'Brien.  The Veteran stated that 
he was pulling ropes or lines when he strained his low back.  
He stated that he was on sick leave for a few days or a week 
afterwards and that he had low back problems the remainder of 
service.  In a July 2005 lay statement, the Veteran reported 
that he injured his low back in a fall during service.  The 
Veteran has also reported that he has had continuous back 
pain since service and that he first sought treatment after 
service discharge in 1988, from a private physician.  In 
reviewing the service treatment records, it is revealed that, 
in February 1987, the Veteran reported neck pain due to 
pulling a line from a barge the day before.  The assessments 
were muscle strain and spasmodic torticollis.  The March 1987 
service discharge medical examination report noted a normal 
spine.  

A January 1999 VA medical record noted the Veteran was five 
years status-post motor vehicle accident.  The Veteran 
complained of low back pain 30 minutes prior to going to bed 
at night but noted that the pain did not interfere with 
jogging or running.  The impression was relative narrowing of 
L5 to S1 disc space.  In a February 1999 VA record, the 
Veteran reported low back pain.  

In a January 2006 private medical record, the diagnosis was 
lumbar spondylosis, based on an x-ray.  In a May 2006 letter, 
a private chiropractor stated that the Veteran reported he 
first injured his back during service while pulling heavy 
ropes and has had daily chronic low back pain for 15 to 20 
years.  The examiner found that based on x-rays and the 
Veteran's reported history of an in-service back injury, the 
current disability was reasonably consistent with the 
history.  The examiner concluded that there was a 
"reasonable medical probability that [the Veteran's] current 
condition is as a result of the injury that he reported to 
us."  

Taking into consideration the above, the Board finds that a 
remand is required for purposes of satisfying VA's duty to 
assist in providing a medical examination.  See 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, despite the 
apparent contradictions between what event or events are 
reported to have happened in service, there is enough 
evidence of record to indicate that the Veteran's current low 
back disability may be associated with an in-service event, 
injury or disease, and therefore a remand is required to 
obtain an examination and medical nexus opinion.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

	Neck Disability

Regarding the claim for service connection for a neck 
disability, a remand also is required to obtain an adequate 
medical examination.  Once VA provides an examination in a 
service connection claim, the examination must be adequate or 
VA must notify the veteran why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Inadequate medical examinations include examinations that 
contain only data and conclusions, do not provide an 
etiological opinion, are not based upon a review of medical 
records, or provide unsupported conclusions.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr, 
21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  

Here, the July 2008 VA examiner found a current neck 
disability but stated that it would require resort to 
speculation to provide an opinion regarding whether this neck 
disability was related to service.  The examiner did not 
provide any explanation or rationale for this bare 
conclusion.  Accordingly, a remand is required to obtain a 
new examination and opinion.  In that regard, given the 
apparent inability of the prior examiner to provide the 
requested opinion, and given the delay caused by the failure 
to ensure full compliance with the Board's prior remand 
directive, the Board directs that the new examination be 
conducted by a board-certified orthopedist for purposes of 
ensuring that the examiner has the sufficient level of 
expertise to answer the medical nexus question that is being 
asked.  

	Psychiatric Disorder

Regarding the claim to reopen a claim for entitlement to 
service connection for a psychiatric disorder, a remand is 
similarly required to obtain compliance with the Board's July 
2007 remand.  The Board is obligated to ensure that the RO 
complies with its directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  In the July 2007 remand, the Board noted 
that the Veteran had not yet been given VCAA notice that 
complied with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board found that the RO was required to provide the Veteran 
with notice of the specific evidence required to reopen his 
service connection claim, i.e., evidence of in-service 
aggravation of pre-existing schizophrenia or of another 
psychiatric disorder during active service.  The July 2007 
VCAA letter, however, did not provide such notice.  
Accordingly, remand is required to provide the Veteran with a 
Kent-compliant notice.



Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ must provide appropriate VCAA 
notice to the Veteran regarding his claim 
to reopen.  See 38 U.S.C.A. §§ 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a), 3.159(b) (2009).  Appropriate 
notice includes notice of the specific 
evidence that the Veteran must submit in 
order to reopen his claim of entitlement 
to service connection for a psychiatric 
disorder, specifically, evidence of in-
service aggravation of pre-existing 
schizophrenia or of another psychiatric 
disorder during service.  See Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006).  

2.  Schedule the Veteran for an orthopedic 
examination of his low back.  The claims 
folder must be made available to the 
examiner for review.  Any tests deemed 
necessary by the examiner, if any, should 
be performed.  

As part of the examination, the clinician 
is requested to provide an opinion 
concerning whether it is at least as 
likely as not (i.e., a probability of at 
least 50 percent or more) that any current 
low back disability is etiologically 
related to an event, injury, or disease in 
service (see discussion above that 
summarizes the Veteran's reports as to 
what happened in service, as well as the 
February 1987 service record in which the 
Veteran reported neck pain due to pulling 
a line from a barge).  The examiner also 
is requested to review and comment upon 
the May 2006 letter from a private 
chiropractor as part of providing the 
requested opinion.  A fully supported 
rationale must be provided for all 
opinions expressed.  

3.  Schedule the Veteran for an orthopedic 
examination of his neck by a board-
certified orthopedist.  The claims folder 
must be made available to the examiner for 
review.  Any tests deemed necessary by the 
examiner, if any, should be performed.  

As part of the examination, the physician 
is requested to provide an opinion 
concerning whether it is at least as 
likely as not (i.e., a probability of at 
least 50 percent or more) that any current 
neck disability is etiologically related 
to an event, injury, or disease in service 
(see discussion above that summarizes the 
Veteran's reports as to what happened in 
service, as well as the February 1987 
service treatment record in which the 
Veteran reported neck pain that was 
diagnosed as spasmodic torticollis).  A 
fully supported rationale must be provided 
for all opinions expressed.  Any opinion 
which indicates that an opinion cannot be 
provided without resorting to speculation 
must itself be supported with a detailed 
explanation as to why this is so.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any of the claims 
remain denied, a Supplemental Statement of 
the Case (SSOC) must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

A Veteran has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


